Name: COMMISSION REGULATION (EC) No 107/95 of 24 January 1995 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 No L 17/10 Official Journal of the European Communities 25. 1 . 95 COMMISSION REGULATION (EC) No 107/95 of 24 January 1995 fixing the import levies on white sugar and raw sugar at present in force should be altered to the amounts set out in the Annex hereto ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 23 January 1995, as regards floating currencies, should be used to calculate the levies, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 133/94 (2), and in particular Article 16 (8) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as amended by Regulation (EC) No 3528/93 (4), and in particular Article 5 thereof, Whereas the import levies on white sugar and raw sugar were fixed by Commission Regulation (EC) No 1957/94 (*), as last amended by Regulation (EC) No 100/95 0 ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EC) No 1957/94 to the information known to the Commission that the levies HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 (1 ) of Regula ­ tion (EEC) No 1785/81 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 25 January 1995. This Regulation shall be binding in its entirety and directiy applicable in all Member States. Done at Brussels, 24 January 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 22, 27. 1 . 1994, p. 7. O OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 320, 22. 12. 1993, p. 32. 0 OJ No L 198 , 30. 7. 1994, p. 88 . (*) OJ No L 16, 24. 1 . 1995, p. 20. 25. 1 . 95 Official Journal of the European Communities No L 17/11 ANNEX to the Commission Regulation of 24 January 1995 fixing the import levies on white sugar and raw sugar (ECU/100 kg) CN code Levy (3) 1701 11 10 29,96 (*) 1701 11 90 29,96 ( ») 1701 12 10 29,96 (*) 1701 12 90 29,96 0 1701 91 00 36,69 1701 99 10 36,69 1701 99 90 36,69 (2) (') The levy applicable is calculated in accordance with the provisions of Article 2 or 3 of Commission Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968, p. 42), as last amended by Regulation (EEC) No 1428/78 (OJ No L 171 , 28 . 6 . 1978 , p. 34). (2) In accordance with Article 16 (2) of Regulation (EEC) No 1785/81 this amount is also applicable to sugar obtained from white and raw sugar containing added substances other than flavouring or colouring matter. P) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.